Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first radial gap” and “a second radial gap”.  It is unclear if these are the same radial gaps or if they are two separate gaps. If the first gap and second gap are two different gaps (i.e., at different locations or between different parts), Applicant should state this clearly on the record.  If the second gap is a smaller form of the first gap (i.e., same location/between same parts but with a different size due to adjustment), this should be clearly recited in the claims and stated on the record.  As written, the number of gaps and their relation to each other is unclear rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez U.S. 9,879,717.
Re clm 1, Gonzalez discloses a method of operating a bearing assembly (Fig. 10A), the method comprising: positioning a first radial bearing (1092) comprising one or more first bearing elements (1004) defining a first bearing surface in opposition to a second radial bearing (1094) comprising one or more second bearing elements (1072) defining a second bearing surface; defining a first radial gap (as shown in Fig. 2B; col. 12: line 66 to col. 13: line 20) between the first bearing surface of the first radial bearing and the second bearing surface of the second radial bearing; and adjusting a position (“selectively positioning”) of the first bearing surface of the first radial bearing relative to the second bearing surface of the second radial bearing to define a second radial gap between the first bearing surface of the first radial bearing and the second bearing surface of the second radial bearing with an adjustment feature (“active configuration”; actuator 242) on at least one of the first radial bearing or the second radial bearing.
Re clm 2, Gonzalez further discloses bearing at least a portion of the first bearing surface of the first radial bearing on the second bearing surface of the second radial bearing (col. 13: lines 41-45).
Re clm 7, Gonzalez further discloses adjusting the position of the first bearing surface of the first radial bearing relative to the second bearing surface of the second radial bearing to define the second radial gap with the adjustment feature comprises altering a radial position of at least one of the one or more first bearing elements or the one or more second bearing elements with an adjustment mechanism (col. 12: line 66 to col. 13: line 20).
Re clm 11, Gonzalez discloses  a method of operating a bearing assembly (Fig. 10A), the method comprising: positioning a first radial bearing (1092) comprising one or more first bearing elements (1004) defining a first bearing surface adjacent to a second radial bearing (1094) comprising one or more second bearing elements (1072) defining a second bearing surface; defining an initial radial gap (as shown in Fig. 2B; col. 12: line 66 to col. 13: line 20) between the first bearing surface of the first radial bearing and the second bearing surface of the second radial bearing; and adjusting a position (“selectively positioning”) of the first bearing surface of the first radial bearing relative to the second bearing surface of the second radial bearing to define a subsequent radial gap between the first bearing surface of the first radial bearing and the second bearing surface of the second radial bearing with an adjustment mechanism (“active configuration”; actuator 242) on at least one of the first radial bearing or the second radial bearing.
Re clm 12, Gonzalez further discloses individually adjusting (col. 13: line 12) the one or more first bearing elements comprising a plurality of individual bearing elements to radially position the first bearing surface relative to the second bearing surface.
Re clm 13, Gonzalez further disclose adjusting the one or more first bearing elements comprising a plurality of individual bearing elements arranged in a plurality of circumferential rows (shown in Fig. 4; col. 15: lines 5-8, 22-24, and 33-38) to radially position the first bearing surface relative to the second bearing surface.
Re clm 14, Gonzalez further discloses adjusting the one or more first bearing elements each comprising a polycrystalline diamond table bonded to a substrate (col. 15: lines 12-19).
Re clm 15, Gonzalez further discloses adjusting the one or more first bearing elements exhibiting a concave or a convex surface (col. 25: lines 38-46).
Re clm 16, Gonzalez discloses 1 method of using a bearing assembly (Fig. 10A), the method comprising: positioning a first radial bearing (1092) comprising first bearing elements (1004) defining a first bearing surface in opposition to a second radial bearing (1094) comprising one or more second bearing elements (1072) defining a second bearing surface; and individually adjusting (col. 13: line 12) a position of at least some of the first bearing elements of the first radial bearing relative to the second bearing surface of the second radial bearing to define radial gaps between the at least some of the first bearing elements of the first radial bearing and the second bearing surface of the second radial bearing with an adjustment feature (“active configuration”; actuator 242) on the first radial bearing.
Re clm 17, Gonzalez further discloses individually adjusting the position of the at least some of the first bearing elements comprises decreasing the radial gaps (raised; col. 13: lines 7-10) between the at least some of the first bearing elements and the second bearing surface after increasing the radial gap through use of the bearing assembly (after wear occurs during use, the bearing elements are still actively raised/lowered according to the operation of the device).
Re clm 18, Gonzalez further discloses individually adjusting the position of the at least some of the first bearing elements comprises individually adjusting the position of each of the first bearing elements (col. 13: lines 6-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez U.S. 9,879,717 as applied to claim 7 and 16 above, and further in view of Cooley U.S. 2007/0046119.
	Gonzalez discloses all the claimed subject matter as described above.
	Re clm 8, although Gonzalez discloses the actuator may be any suitable system (col. 13: lines 6-13), Gonzalez does not disclose the adjustment mechanism comprising a fastener extending through a respective one of the first radial bearing or the second radial bearing.
	Cooley teaches an adjustment mechanism for a bearing assembly comprising bearing elements in which the adjustment mechanism (Fig. 13) comprising a fastener (77) extending through a respective one of the first radial bearing or the second radial bearing (12).
	Since both Gonzalez and Cooley teach adjustment means for bearing elements, it would have been obvious to substitute the adjustment mechanism of Gonzalez with that of Cooley comprising a fastener extending through a respective one of the first radial bearing or the second radial bearing to achieve the predictable result of adjusting the height of the bearing element. Screw devices are well known for providing precise adjustability.
	Re clm 9, Gonzalez in view of Cooley further discloses a fastener (77, Fig. 13 of Cooley) extending through a respective one of the first radial bearing or the second radial bearing (12 of Cooley; 1092 of Gonzalez) and having a portion that is threadably engaged with the at least one of the one or more first bearing elements or the one or more second bearing elements (77 threadably engages with 24, Fig. 13 of Cooley).
	Re clm 19, Gonzalez does not disclose adjusting the position of a threaded element that is coupled with each of the at least some of the first bearing elements.
	Cooley teaches an adjustment mechanism for a bearing assembly comprising adjusting the position of a threaded element (77, Fig. 13) that is coupled with each of the at least some of the first bearing elements.
	Since both Gonzalez and Cooley teach adjustment means for bearing elements, it would have been obvious to substitute the adjustment mechanism of Gonzalez with that of Cooley comprising adjusting the position of a threaded element that is coupled with each of the at least some of the first bearing elements to achieve the predictable result of adjusting the height of the bearing element. Screw devices are well known for providing precise adjustability.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 3-6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656